EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1-3, 8-12, 14, 25, 27-31, 46-49, 51 and 53-55 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A significant body of scientific and clinical evidence supports atherectomy as a viable primary or adjunctive therapy prior to stenting for the treatment of occlusive arterial disease. Atherectomy offers a simple mechanical advantage over alternative therapies (Para 0004).  Despite its advantages, atherectomy is not commonly 
The present invention solves the above-described problems in the prior art, and an object of the present invention is an atherectomy catheter includes an elongate flexible catheter body, an elongate deflectable distal tip coupled to the catheter body at a hinge point, a rotatable cutter near the distal end of the catheter body and a drive shaft extending within the catheter body and configured to rotate the cutter. The atherectomy catheter further includes an optical fiber extending through the drive shaft substantially on-axis with the catheter body and attached to the cutter. The optical fiber is configured to rotate with the drive shaft. The atherectomy catheter further includes a wedge configured to deflect the distal tip away from the catheter body at the hinge point upon axial movement of the drive shaft (Para 0013).
The prior art fails to teach or suggest a testing apparatus, the following limitations when their claim is taken as a whole:
Claim 1: “a hinge assembly that pivotally couples the distal tip to the catheter body the hinge assembly including a pin and a wedge” and other intervening limitations.

Claim 25: “the first stiffening member axially and radially offset from the second stiffening member” and other intervening limitations.

Claim 49: “the first stiffening member axially and radially offset from the second stiffening member” and other intervening limitations.


Olson (U.S. Patent Application 2013/0065124 A1) – Olson teaches an atherectomy catheter with a hollow head. The head has a window with at least one internal bladed edge, a plunger, and an adjustable angle nose. The angle of the nose can be manipulated by the operator to apply pressure to an artery wall, thereby forcing the window and the window cutting edge up against a plaque target on the opposite side of the artery wall. The position of the plunger can be manipulated by the operator to open or close the window, thereby exposing or not exposing the bladed window edge, and optionally also pinching off dangling plaque fragments. Cut plaque enters the hollow catheter head through the open window, and is stored inside the catheter for removal from the body and subsequent analysis.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a hinge assembly that pivotally couples the distal tip to the catheter body the hinge assembly including a pin and a wedge”, “the first stiffening member axially and radially offset from the second stiffening member” and other intervening limitations.

Lee et al. (U.S. Patent Application 2009/0216180 A1) – Lee teaches a catheter is provided, which includes a cutting element having one or more raised elements. The cutting element has a cup-shaped surface at the distal end that may be smooth and continuous except for the raised elements.

“a hinge assembly that pivotally couples the distal tip to the catheter body the hinge assembly including a pin and a wedge”, “the first stiffening member axially and radially offset from the second stiffening member” and other intervening limitations.

Savage et al. (U.S. Patent 5,507,725 A1) – Savage teaches a steering system for a catheter tip. The system includes wire members that extend through a catheter wall that are used to pull a distal portion of the catheter tip causing controlled, predetermined bending at the tip. Anchoring members located near the catheter tip connect the distal end of the catheter with wire members. The steering system also contains control members which are located at a proximal portion of the catheter and are used to control the pull on the wire members. Steering enhancement members are also included in the steering system which facilitate the bending of the catheter wall.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“a hinge assembly that pivotally couples the distal tip to the catheter body the hinge assembly including a pin and a wedge”, “the first stiffening member axially and radially offset from the second stiffening member” and other intervening limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HB/
Examiner, Art Unit 3793                                                                                                                                                                                             
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793